Citation Nr: 1243522	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  08-22 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to January 1971.

The issue of entitlement to service connection for bilateral hearing loss comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The issue of entitlement to service connection for diabetes mellitus, type II, comes before the Board on appeal from an August 2009 rating decision issued by the RO.  

The issues of entitlement to service connection for tinnitus and a right shoulder disorder were also on appeal.  However, these issues were granted in subsequent rating decisions issued in August 2008 and October 2011, respectively.  As such constitute a full grant of the benefits sought on appeal, these issues are no longer in appellate status. 

The Veteran testified at a hearing before a Decision Review Officer (DRO) sitting at the RO in August 2008 and February 2012 pertaining to the issues of entitlement to service connection for bilateral hearing loss and diabetes mellitus, type II, respectively.  Transcripts of both hearings are associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Relevant to the Veteran's bilateral hearing loss claim, he requested a video-conference hearing before a Veterans Law Judge in an October 2009 statement.  In April 2010, he perfect his appeal as to the issue of entitlement to service connection  for diabetes mellitus, but requested only a DRO hearing at that time.  Thereafter, in September 2010, the Veteran indicated that he desired to appear before a Veterans Law Judge via video-conference.  To date, a Board hearing has not been scheduled.  In accordance with 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Under the circumstances, this case must be remanded so that the Veteran is afforded his requested hearing.

To ensure that full compliance with due process requirements have been met, the case is hereby REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before a Veterans Law Judge.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

